Title: Enclosure: Proposed Declarations of Rights Drawn by the Marquis de Lafayette and by Dr. Richard Gem
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Gem, Richard Dr.
To: 


EnclosureProposed Declarations of Rights Drawn by the Marquis de Lafayette and by Dr. Richard Gem
La nature a fait les hommes egaux, et les distinctions entre eux necessitées par la monarchie, ont pour base, et doivent avoir pour mesure l’utilité generale.
Les droits de l’homme assurent sa proprieté, sa liberté, son honneur, sa vie; nulle atteinte ne peut y etre portée qu’en vertu de loix consenties par lui, ou ses representans, anterieurement promulguées, et appliquées par un tribunal egal.
Toute souveraineté reside essentiellement dans la nation. Le gouvernement se divise en trois pouvoirs, le Legislatif qui doit etre principalement exercé par une assemblée representative nombreuse, librement et frequemment eluë; l’Executif, qui appartient uniquement au roi, dont la personne est sacrée et les ministres responsables; le Judiciaire qui doit etre confié à des tribunaux dont la seule fonction soit de garder le depot des loix, et de les appliquer literalement aux causes qui leur sont soumises, et dont l’organisation et le regime assurent aux juges leur independance, au public leur impartialite, aux parties les moyens de justification, et une distribution facile de la justice.
L’impot doit etre consenti pour un terme court, et proportionne aux vrais besoins dans l’octroi, et aux vraïes facultés dans la repartition.
Le commandement des troupes appartient au roi seul, et leur obeissance n’a de bornes que celles qui garantissent la liberté publique.

L’homme doué de la voix et de la pensée ne peut etre molesté ni pour ses opinions, ni pour la communication de ses idées, à moins qu’il n’ait violé l’ordre social ou l’honneur particulier, auquel cas il est soumis à la loi.
Et comme le progrès des lumieres et l’introduction des abus necessitent de tems en tems une revision de la constitution, il doit etre indiqué pour des epoques eloignées mais fixes, une convocation de deputés dont le seul objet soit de reintegrer la nation dans tous ses droits en la mettant à meme de reformer son gouvernement.
Principes generaux relatifs à un etat politique.
1.° Point de distinction arbitraire entre les citoyens, ni noblesse, ni pouvoir, ni charge hereditaire.
2.° Le droit d’elire le corps des representants doit resider dans les proprietaires du territoire: ainsi les citoyens qui possedent un certain revenu en fonds de terre jouiroient exclusivement du droit de cité.
3.° L’etat doit etre homogene, avoir une unité parfaite dans toutes ses parties, meme constitution, et meme legislation, et ne doit point avoir des sujets.
4.° L’etat ne doit point avoir d’alliance avec des nations etrangeres, excepté en tems de guerre.
5.° Le code civil, criminel, ainsi que toutes les institutions quelconques doivent etre conformes à la justice universelle.
6.° Tout le corps des citoyens doit etre formé en milice.
7.° La liberté religieuse en entier.
8.° La liberté entière de l’industrie et du commerce.
9.° La liberté de la presse.
10.° La loi de habeas corpus.
11.° Les jugemens par jurés
12.° L’impot territorial unique.
13.° Les biens des parens doivent se partager egalement entre les enfans.
14.° Point de substitutions.
15.° Le divorce, ou dissolution du contrat de mariage.
